412 F.3d 1020
UNITED STATES of America, Plaintiff-Appellee,v.Robert F. COMBS, Defendant-Appellant.
No. 03-30456.
No. CR-02-00108-1-JKS.
United States Court of Appeals, Ninth Circuit.
Submitted July 8, 2004.*
Filed January 11, 2005.
Amended June 16, 2005.

Lance C. Wells, Anchorage, Alaska, for the appellant.
Jo Ann Farrington, Assistant United States Attorney, Anchorage, Alaska, for the appellee.
Appeal from the United States District Court for the District of Alaska, James K. Singleton, Chief Judge, Presiding.
Before HALL, KLEINFELD, and WARDLAW, Circuit Judges.

ORDER

1
The opinion filed January 11, 2005 is amended as follows:


2
1) Page 406: Delete the sentence beginning, "Because there was no . . ." and replace with "Because there was no Fourth Amendment violation, we affirm Combs' conviction, but we issue a limited remand as to Combs' claim of Sixth Amendment sentencing error. See United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc)."


3
2) Delete the current Section III and add a new Section III as follows:

III.

4
Our original opinion did not address Combs' assertion of Sixth Amendment error. Because Combs did not challenge his sentence on Sixth Amendment grounds in the district court, we grant a "limited remand" pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).


5
AFFIRMED AND REMANDED.


6
With these amendments, Combs' petition for rehearing is DENIED as moot.



Notes:


*
 This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2)